Exhibit 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Pre-Effective Amendment No. 2 to Registration Statement No. 333-156182 on Form S-3 of our reports dated February 25, 2011 relating to the financial statements and financial statement schedule of Indiana Michigan Power Company and subsidiaries appearing in or incorporated by reference in the Annual Report on Form 10-K of Indiana Michigan Power Company for the year ended December 31, 2010. /s/ Deloitte & Touche LLP Columbus, Ohio February 25, 2011
